People v Mitchell (2020 NY Slip Op 04030)





People v Mitchell


2020 NY Slip Op 04030


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


345 KA 17-02067

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vERIC MITCHELL, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered July 25, 2017. The judgment convicted defendant upon his plea of guilty of criminal possession of a controlled substance in the third degree (two counts). 
It is hereby ORDERED that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Same memorandum as in People v Mitchell ([appeal No. 2] — AD3d — [July 17, 2020] [4th Dept 2020]).
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court